DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 2-9 with species election of SEQ ID NO:36 in the reply filed on November 3, 2022 is acknowledged.

Status of Claims
Claims 2-10 are pending in the instant application. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 2-9 are under examination on the merits in the instant case.

Specification
The abstract of the disclosure is objected to because the content of the abstract does not contain a concise statement pertaining to the claimed subject matter, especially applicant’s elected SEQ ID NO:36, which is not complementary to any of SEQ ID NOs:1-4.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “16 to 25 nucleotides in length that comprises a base sequence selected from SEQ ID NOS: 35-40 and 42-45”. It is noted that none of the recited SEQ ID NOs is 16 nucleotides in length. In fact, the shortest oligonucleotide is an 18-mer. As such, it is impossible for an oligonucleotide of 16 nucleotides in length to comprise any one of SEQ ID Nos:35-40 and 42-45. Hence, the claims recite structurally conflicting limitations, thereby rendering the claims indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require that applicant’s elected oligonucleotide of SEQ ID NO:36 should induce skipping of exon 44 of human dystrophin. 
It is noted that SEQ ID NO:36 is identified as “PS 199” (see Table 1A), which is disclosed as providing 1% exon 44 skipping at 150 nM and no skipping at 400 nM in human control myotubes. See Figure 1C copied below.

    PNG
    media_image1.png
    201
    466
    media_image1.png
    Greyscale

The instant specification expressly discloses that “an oligonucleotide is said to induce skipping of exon 44 of a DMD gene, when tested in a muscle cell of a DMD patient, by RT-PCR, the exon 44 skipping percentage is of at least 30%” (emphasis added). See paragraph 0022. 
In view of the above definition of oligonucleotide’s exon 44 skipping activity provided in the instant specification, the 1% or 0% exon 44 skipping provided by SEQ ID NO:36 when tested in normal control myotubes cannot support the required function of the claimed oligonucleotide that “induces skipping of exon 44 of human dystrophin pre-mRNA”. 
Accordingly, the instant specification fails to adequately describe the claimed subject matter, especially applicant’s elected species of SEQ ID NO:36.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aartsma-Rus et al. (WO 2007/135105 A1, applicant’s citaiton) in view of van Ommen et al. (US 2003/0235845 A1, applicant’s citation), Sazani et al. (US 2007/0105807 A1), Musova et al. (BBRC, 2006, 347:145-149, applicant’s citation), van Ommen et al. (US 2006/0099616 A1, applicant’s citation), and Iversen et al. (US 2004/0265879 A1).
This rejection pertains to SEQ ID NO:40 claimed in the instant case. 
Aartsma-Rus discloses a 21-mer antisense oligonucleotide “h44AON4” of 5’-UUCUCAGGAAUUUGUGUCUUU, wherein the antisense oligonucleotide is “effective” in providing dystrophin exon 44 skipping, wherein “h44AON4” is one of four AONs that provided skipping of exon 44. See Tables 1-2. 
Aartsma-Rus teaches that the oligonucleotide can be a “morpholino” or comprise “locked nucleic acids (LNA)”, “full length phosphorothioate backbone and all bases (nucleotides) have a 2’-O-methyl modification.” See page 6.
Aartsma-Rus teaches that the oligonucleotide can be expressed from a viral vector. See page 3.
Aartsma-Rus exemplifies oligonucleotides of the same length, which differ by two nucleotide shift increments. See the following three oligonucleotides copied from Table 2 as below:

    PNG
    media_image2.png
    104
    787
    media_image2.png
    Greyscale

Aartsma-Rus does not expressly disclose a 21-mer antisense oligonucleotide sequence of SEQ ID NO:40 (5’-UCUCAGGAAUUUGUGUCUUUC) claimed in the instant case, which has the same length as “h44AON4” and is shifted by one nucleotide.
Van Ommen (2003) exemplifies “effective” exon skipping oligonucleotides of the same length shifted by one nucleotide. See paragraphs 0046-0047. See SEQ ID NOs:3-4 copied below:

    PNG
    media_image3.png
    62
    534
    media_image3.png
    Greyscale

Sazani exemplifies splicing modulating oligonucleotides of the same length shifted by one nucleotide. See Table 2 disclosing two overlapping antisense oligonucleotides modulating splicing of TNFR2 exon 7, wherein SEQ ID NOs:45 and 46 are of the same length and are different by one nucleotide shift and have the same target slicing activity. 

    PNG
    media_image4.png
    36
    449
    media_image4.png
    Greyscale

Musova discloses human dystrophin exon 44 sequence in double-stranded DNA, wherein the following portion from Figure 1 is copied below, wherein underlining has been added for a 21-mer sequence corresponding to Aartsma-Rus’s “h44AON4”, and bold underlining has been added for the 21-mer sequence of SEQ ID NO:40 claimed in the instant case.

    PNG
    media_image5.png
    217
    582
    media_image5.png
    Greyscale

It is noted that the upper strand sequence is the complementary strand of exon 44 in the 5’ to 3’ direction. 
van Ommen (2006) teaches that exon skipping antisense oligonucleotides can be formulated as a pharmaceutical composition and use of a Pol III promoter is preferred when making a viral vector delivering/expressing an exon skipping antisense oligonucleotide. See paragraphs 0029-0030.
Iversen teaches that conjugation of a peptide transporter to an antisense oligonucleotide enhances cellular uptake and binding of the oligonucleotide to the target sequence in a cell in vitro and in vivo, thereby enhancing antisense activity of the oligonucleotide in the cells. See Examples 9-10.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try making a 21-mer antisense oligonucleotide that differs by one nucleotide shift from Aartsma-Rus’ 21-mer antisense oligonucleotide of 5’-UUCUCAGGAAUUUGUGUCUUU and to incorporate chemical modifications of Aartsma-Rus (e.g., morpholino, LNA, 2’-O-methyl phosphorothioate), van Ommen (Pol III viral vector), and Iversen (peptide conjugate), because making an antisense oligonucleotide targeted to exon 44 of dystrophin was an art-recognized goal as evidenced by Aartsma-Rus, and because making splicing modulating/exon skipping antisense oligonucleotides of the same length that differ by one or two nucleotides by shifting one or two nucleotides thus sharing all nucleotides except the one or two nucleotides was practiced by relevant artisans as evidenced by Aartsma-Rus, van Ommen (2003), and Sazani, wherein such highly homologous oligonucleotides were taught to share the same antisense efficacy such that all of Aartsma-Rus’ homologous oligonucleotides shifted by two nucleotides were ineffective in inducing exon skipping, and the homologous oligonucleotides shifted by one nucleotide of van Ommen (2003) and Sazani were effective in antisense activity. 
Since the human dystrophin exon 44 nucleotide sequence was available in the art as disclosed by Musova, and since Aartsma-Rus’ 21-mer antisense oligonucleotide “h44AON4” of 5’-UUCUCAGGAAUUUGUGUCUUU was known to be effective in inducing exon 44 skipping, one of ordinary skill in the art would have had only two identified, predictable 21-mer oligonucleotide sequences that differ from Aartsma-Rus’ “h44AON4” by one nucleotide shift when making oligonucleotides that are highly homologous to the effective “h44AON4”, wherein one of the two finite number of 21-mer sequences is 5’-UCUCAGGAAUUUGUGUCUUUC, which is 100% identical to SEQ ID NO:40 claimed in the instant case. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to make a Pol III promoter-containing viral vector that expresses the 21-mer that differs by one nucleotide shift from Aartsma-Rus’ “h44AON4” and to conjugate a peptide transporter. One of ordinary skill in the art would have been motivated to use a Pol III promoter-containing viral vector as a pharmaceutically acceptable carrier with a reasonable expectation of success because Aartsma-Rus expressly taught making a viral vector expressing the exon skipping antisense oligonucleotide (see page 3), and because a Pol III promoter-containing viral vector was deemed “preferred” when delivering/expressing an exon skipping antisense oligonucleotide as taught by van Ommen (2006). One of ordinary skill in the art would have been also motivated to conjugate a peptide transporter as a pharmaceutically acceptable carrier to the aforementioned obvious 21-mer sequence that differs by one nucleotide shift from Aartsma-Rus’ “h44AON4” in order to enhance intracellular delivery of the antisense oligonucleotide to cells for enhanced exon skipping activity, because Iversen taught that conjugation of a peptide transporter to an antisense oligonucleotide provides enhanced delivery, target binding in a cell, and antisense activity in the cell in vitro and in vivo. 
Accordingly, claims 2-9 taken as a whole would have been prima facie obvious at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 8,361,979 B2 in view of van Ommen et al. (US 2003/0235845 A1, applicant’s citation), Sazani et al. (US 2007/0105807 A1), Musova et al. (BBRC, 2006, 347:145-149, applicant’s citation), van Ommen et al. (US 2006/0099616 A1, applicant’s citation), and Iversen et al. (US 2004/0265879 A1).
This rejection pertains to SEQ ID NO:40 claimed in the instant case. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘979 patent claims drawn to SEQ ID NO:118 (5’-UUCUCAGGAAUUUGUGUCUUU). It would have been obvious to one of ordinary skill in the art to make 5’-UCUCAGGAAUUUGUGUCUUUC that is same length as SEQ ID NO:118 and differs from SEQ ID NO:118 by one nucleotide shift, because making effective oligonucleotides of the same length and differ by one nucleotide shift were known in the art as shown by van Ommen (2003) and Sazani, wherein the human dystrophin exon 44 nucleotide sequence was readily available in the art as disclosed by Musova, from which one of ordinary skill in the art can make two predictable 21-mer oligonucleotides that differ by one nucleotide shift from SEQ ID NO:118 of the ‘979 patent claims, one of which is 100% identical to SEQ ID NO:40 claimed in the instant case. It would also have been obvious to include the antisense oligonucleotide of the ‘979 patent claims in a viral vector containing a Pol III promoter or conjugate the antisense oligonucleotide of the ‘979 patent claims to a delivery peptide transporter in view of the teachings disclosed by van Ommen (2006) and Iversen for the same reasons explained in the §103(a) rejection, which is fully incorporated by reference herein.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635